DETAILED ACTION
1.	This office action is in response to the application filed on 2/26/2021.

Notice of Pre-AIA  or AIA  Status
2.    	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3. 	 The information disclosure statements (IDS) submitted on 7/20/2020 has been considered by the examiner.

Drawings
4.	 The drawings submitted on 1/31/2019 are acknowledged and accepted by the examiner. 

Response to Arguments
5.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The new references have been applied to the new ground rejection.

Claim Rejections - 35 USC §102
6.	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	 Claims 1, 8 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Braun [US 2014/0211349 A1].

Regarding claim 1, Braun discloses a device [400, FIG. 6] comprising: a first detector circuit [410, 431, 432, FIG. 6] comprising a timer [410, FIG. 6, (paragraph 0032)], the timer [410, FIG. 6, (paragraph 0032)] configured to produce a trigger signal [V40, FIG. 6, FIG. 7] for a time period [time period of V40, FIG. 7] based on detecting [by 432, FIG. 6] a pulse signal [voltage at 20, FIG. 6], a second detector circuit [420, 430, FIG. 6] coupled to the first detector circuit [410, 431, 432, FIG. 6], the second detector circuit [420, 430, FIG. 6] configured to instruct the first detector circuit [410, 431, 432, FIG. 6] to produce the trigger signal [V40, FIG. 6, FIG. 7] based on detecting [by 432, FIG. 6] a pulse signal [voltage at 20, FIG. 6]; 
and a clamp network [404, FIG. 6] configured to clamp a voltage [VAB, FIG. 6] between an input [at 401, FIG. 6] and an output [at 402, FIG. 6] to a first clamp voltage [VAB at t1, FIG. 7] in response to the trigger signal [V40, FIG. 6, FIG. 7] having a first value [value of VAB at t1, FIG. 7] and to a second clamp voltage [VAB at t2, FIG. 7] in response to the trigger signal [V40, FIG. 6, FIG. 7] having a second value [value of VAB 

Regarding claim 8, Braun further discloses the first detector circuit [410, 431, 432, FIG. 6] and the second detector circuit [420, 430, FIG. 6] are configured to activate the clamp network [404, FIG. 6] to the first clamp voltage [VAB at t1, FIG. 7] for a time interval [time interval at around t1, FIG. 7].

Regarding claim 19, Braun discloses a system [400, FIG. 6] comprising: a power transistor [404, FIG. 6] having a first current terminal [drain of 404, FIG. 6] and a second current terminal [source of 404, FIG. 6]: a clamp network [403, FIG. 6] coupled to the first current terminal [drain of 404, FIG. 6] and to the second current terminal [source of 404, FIG. 6], the clamp network [404, 431, 432, FIG. 6] configured to clamp a voltage [VAB, FIG. 7] between the first current terminal [drain of 404, FIG. 6] and the second current terminal [source of 404, FIG. 6] to a first clamp voltage [VAB at t1, FIG. 7] based on a trigger signal [V40, FIG. 6, FIG. 7] having a first value [value of VAB at t1, FIG. 7] and to clamp the voltage [VAB, FIG. 7] between the first current terminal [drain of 404, FIG. 6] and the second current terminal [source of 404, FIG. 6] to a second clamp voltage [VAB at t2, FIG. 7] based on the trigger signal [V40, FIG. 6, FIG. 7] having a second value [value of VAB at t2, FIG. 7], the second clamp voltage [VAB at t2, FIG. 7] being greater than [VAB at t1 and t2, FIG. 7] the first clamp voltage [VAB at t1, FIG. 7] and a detector circuit [403, FIG. 6] coupled to the first current terminal [drain of 404, FIG. 6] and to the second current terminal [source of 404, FIG. 6] the detector 
is not conducting and to produce the trigger signal [V40, FIG. 6, FIG. 7] using a timer [410, FIG. 6, (paragraph 0032)] for a time interval [time interval of V30, FIG. 6, FIG. 7] based on detecting [by 403, FIG. 6] the pulse signal [voltage at 20, FIG. 6].

Allowable Subject Matter
8. 	Claims 2-7, 9-11 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for the indication of allowable subject matters:
For claim 2, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “the clamp device, wherein the first detector circuit further comprises: a filter coupled to the output and, the filter configured to filter the detected pulse signal at the output and to provide to produce a filtered pulse signal, wherein the timer is configured to produce the trigger signal based on the filtered pulse signal”.
For claim 6, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “the clamp device of, wherein the clamp network comprises a series of diodes to the input and to the output, the first detector circuit configured to connect the input to a diode of the series of diodes in response to the trigger signal having a first value”.
For claim 7, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “the device, wherein the second clamp voltage is greater than a load dump voltage and less than a breakdown voltage of the switch device”.
For claim 9, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “the device further comprising a switch device coupled between the input and the output, the switch device comprising a field effect transistor having a drain and a source, the drain coupled to the input and the source coupled to the output, the first clamp voltage being less than a breakdown voltage of the field effect transistor”.
For claim 20, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “The system of claim, wherein the clamp network further comprises a series of diodes coupled between the first current terminal and the second current terminal the series of diodes comprising a first diode coupled to the first current terminal a second diode coupled to the second current terminal and a third diode, and wherein the detector circuit further comprises:
a first detector circuit coupled between to the first current terminal and to the second current terminal the first detector circuit having a detector input coupled to the second current terminal the first detector circuit comprising a switch network coupled to the first current terminal and an intermediate node of the clamp network between an adjacent pair of the plurality of diodes to the third diode, the switch network configured to couple the intermediate node third diode to the first current terminal input voltage node, bypassing each of the diodes between the input voltage node and the intermediate node, in response to the presence of the trigger signal having a first value for the time interval; and a second detector circuit coupled to the first current terminal the second detector circuit configured to detect the pulse signal at the input first current terminal and to provide a control signal to the control input of the first detector circuit”.

9.	 Claims 12-18 are allowed.
The following is an examiner's statement of reasons for the indication of allowable subject matters:
For claim 12, none of the prior art alone or in combination discloses “a circuit, comprising: a clamp network comprising a series of diodes having a first anode and a first cathode, the series of diodes comprising a first diode having a second anode and a second diode having a second cathode, the second cathode coupled to the second anode: a first detector circuit having a first detector input and a second detector input, the first detector input coupled to the a first detector input and a second detector input, the first detector input coupled to the circuit comprising a switch network coupled to the first cathode and to the second cathode: and a second detector circuit having [[an]] a third detector input and a detector output, the third detector input coupled to the first cathode and the detector output coupled to a control the second detector input”.
Dependent claims 13-18 are allowed by virtue of their dependency.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included in the PTOL-892 Notice of References Cited attached herewith.

Conclusion
10. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Dang whose telephone number is (571)-270-3797. The examiner can normally be reached on Monday-Friday (9:00 am-5:00 pm). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Trinh Dang/
Examiner, Art Unit 2838


/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838